Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
EXAMINER'S AMENDMENT
1. 	(Currently Amended) An electronic device comprising:
a housing including a first portion having a first permittivity;
a circuit board disposed in the housing, the circuit board having a communication module disposed on a surface of the circuit board configured to face the first portion; 
a ceramic layer having a predetermined permittivity and formed between the circuit board and an inner surface of the first portion, 
and being configured to pass radio waves radiated from the communication module; and
an anti-scattering film comprising a ceramic material having a predetermined permittivity and attached to the inner surface of the first portion of the housing between the inner surface of the first portion of the housing and the ceramic layer, 
wherein the radio waves are configured to pass sequentially through at least a portion of the first portion, at least a portion of the first portion, the anti-scattering film, and at least a portion of the ceramic layer, and
wherein the first portion, the anti-scattering film, and the ceramic layer located on radiation paths of the radio waves together form a dielectric portion having a second 

10.	(Currently Amended) An electronic device comprising:
a first cover having a display area formed therein;
a second cover configured to face the first cover and formed of a composition containing a first ceramic material having a first permittivity;
a side frame configured to surround a space between the first cover and the second cover; 
a circuit board disposed in the space formed by the first cover, the second cover, and the side frame, 
the circuit board including a communication module configured to transmit and receive radio waves, 

of the second cover and the communication module to pass the radio waves, the ceramic film containing a second ceramic material; and
an anti-scattering film comprising a third ceramic material and attached to an inner surface of the second cover between the inner surface of the second cover and the ceramic film;
wherein the radio waves are configured to pass sequentially through the radiation area , the anti-scattering film, and the ceramic film
wherein the radiation area of the second cover, the anti-scattering film, and the ceramic film together form a dielectric portion having a second permittivity different from the first permittivity 


13.	(Currently Amended) An electronic device comprising:
a cover configured to form a first surface of the electronic device, the cover having a display area formed in at least part thereof;
a housing including a first portion configured to face the cover and a second portion configured to surround an interior space between the first portion and the cover, 
the housing being formed of a composition containing a ceramic material;
a communication module disposed in the interior space of the housing, 
the communication module including a radiating surface configured to face at least part of the second portion of the housing; 
a ceramic layer formed by coating an inner surface of the second portion of the housing disposed between the second portion of the housing and the radiating surface; and
an anti-scattering film comprising a ceramic material having a predetermined permittivity and attached to the inner surface of the second portion of the housing between the inner surface of the second portion of the housing and the ceramic layer,
wherein the communication module has a radiation path configured to sequentially pass through the ceramic layer, the anti-scattering film, and at least part of the second portion.

14.	(Canceled) 

Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Chang, Takata, and Maeda does not disclose a ceramic layer having a predetermined permittivity and formed between the circuit board and an inner surface of the first portion, and being configured to pass radio waves radiated from the communication module; and an anti-scattering film comprising a ceramic material having a predetermined permittivity and attached to the inner surface of the first portion of the housing between the inner surface of the first portion of the housing and the ceramic layer, wherein the radio waves are configured to pass sequentially through at least a portion of the first portion, at least a portion of the first portion, the anti-scattering film, and at least a portion of the ceramic layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847